SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant Richard J. Regimbald, appearing pro se, appeals from an order of the District of Vermont (Murtha, J.) granting to General Electric Company (“General Electric”) an extension of time to respond to Regimbald’s motion for summary judgment. Regimbald’s notice of appeal indicates his intent to appeal three judgments or orders of the district court, but his appellate brief addresses only the district court’s ruling granting General Electric’s motion for an extension of time. “Although pro se litigants are afforded some latitude in meeting the rules governing litigation, ... pursuant to [Federal] Rule [of Appellate Procedure] 28(a) we need not, and normally will not, decide issues that a party fails to raise in his or her appellate brief.” Moates v. Barkley, 147 F.3d 207, 209 (2d Cir.1998) (internal citations omitted). We therefore deem the claims not raised in Regimbald’s brief abandoned.
This Court reviews the district court’s ruling on General Electric’s motion for an extension of time for an abuse of discretion. See Davidson v. Keenan, 740 F.2d 129, 132 (2d Cir.1984). Because General Electric filed its request within the time period to respond to Regimbald’s summary judgment motion, see D. Vt. R. 7.1(c)(2), the district court was permitted, under Fed.R.Civ.P. 6(b), to grant the request without notice to or a response from Regimbald. Moreover, the district court granted the extension of time “for cause shown”: General Electric said it needed the additional time because it believed the district court previously entered judgment in favor of General Electric. See id. The district court did not abuse its discretion in concluding that additional time was warranted.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.